DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I drawn to an electron transport layer, claims 1-8, in the reply filed on 6/14/2021 is acknowledged.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, a solar cell and a method of manufacturing a solar cell, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (“Novel small-molecule zwitterionic electrolyte with ultralow work function as cathode modified for inverted polymer solar cells”)
Regarding claim 1, Guo et al. a modified electron transport layer comprising a metal oxide layer (ZnO, Fig. 1(a)) comprising a metal oxide (ZnO), and a zwitterion layer (see interfacial modified layer, Fig. 1(a)) formed on the metal oxide layer (ZnO) and comprising a zwitterion (S1, see Fig. 1(a), entire document).

Regarding claim 7, Guo et al. discloses a modified electron transport layer as in claim 1 above, wherein Guo et al. discloses the optimized thickness of the zwitterion layer (S1) is 2 nm (see the last paragraph of second column of page 19). 2nm is right within the claimed range of 0.5-10nm.
Regarding claim 8, Guo et al. discloses a modified electron transport layer as in claim 1 above, wherein Guo et al. discloses the electron transport layer as used as an electron transport layer for a solar cell (see title and Fig. 1(a)).
Claim(s) 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (“Highly efficient, inverted polymer solar cells with indium tin oxide modified with solution-processed zwitterions as the transparent cathode”)
Regarding claim 1, Sun et al. discloses a modified electron transport layer comprising a metal oxide layer (see ITO layer in Schemes 1-3) comprising a metal oxide (ITO – indium tin oxide) and a zwitterion layer (see switterion layer in Schemes 2 and 3) formed on the metal oxide layer (ITO) and comprising a zwitterion (see Scheme 1, Figure 1, Tables 1-4, Figure 6).
Regarding claims 2-3, Sun et al. discloses modified electron transport layer as in claim 1 above, wherein the metal oxide (ITO) is an n-type metal oxide comprising tin oxide (SnO2) and indium oxide (In2O3).
Regarding claim 7, modified electron transport layer as in claim 1 above, wherein Sun et al. discloses the zwitterion layer has a thickness 0.8nm, 1.5 nm, 4nm (see table 2), and the thickness of 1.5 nm being the optimal thickness (see table 2). 0.8 nm, 1.5nm, 4nm is right within the claimed range of thickness of 0.5 to 10nm.
.

Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (“Highly efficient, inverted polymer solar cells with indium tin oxide modified with solution-processed zwitterions as the transparent cathode”)
Regarding claims 1-5, Choi et al. discloses a modified electron transport layer (SnO2/zwiterrion – Zw, Fig. 1) comprising a metal oxide (SnO2), and a zwitterion layer (see zwitterion layer) formed on the metal oxide layer (S) and comprising a zwitterion, wherein the metal oxide is an n-type metal oxide of SnO2 (see Figs. 1 and 4) and the zwitterion is 3-(1-pyridinio)-1-propanesulfonate (see paragraph bridging the first and second columns in page 3239. 3-(1-pyridinio)-1-propanesulfonate has the claimed Formula 1 in claims 4 and 5, with R1-R5 each being independently a hydrogen  and R6 is a C3 alkylene. 
Regarding claims 6, Choi et al. discloses a modified electron transport layer as in claim 1 above, wherein Choi et al. teaches the thickness of the metal oxide (SnO2) is 40nm (see “Device fabrication”). 40 nm is right within the claimed range of 10-60nm.
Regarding claim 8, Choi et al. discloses a modified electron transport layer as in claim 1 above, wherein the electron transport layer is used as an electron transport layer for a solar cell (see Figs. 1 and 4, abstract, Table 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. or Sun et al. above, and further in view of Wang et al. (“Stabilizing the z-Phase of CsPbI3 Perovskite by Sulfobetaine Zwitterions in One-Step Spin-Coating Films”).
Regarding claims 4-5, Guo et al. or Sun et al. discloses a modified electron transport layer as in claim 1 above, wherein Sun et al. discloses using sulfobetaine zwitterions (see Scheme 1).

Wang et al. teaches using sulfobetaine zwitterion of 3-(1-pyridinio)-1-propanesulfonate (see NDSB201, in Figure 1) has the claimed Formula 1 in claims 4 and 5, with R1-R5 each being independently a hydrogen and R6 is a C3 alkylene. Wang et al. teaches 3-(1-pyridinio)-1-propanesulfonate is commercially available (see the first paragraph of page 380).
It would have been obvious to one skilled in the art at the time the invention was made to modify the electron transport layer of Guo et al. or Sun et al. by using sulfobetaine zwitterion of 3-(1-pyridinio)-1-propanesulfonate as taught by Wang et al., because Wang et al. teaches such zwitterion is commercially available.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. as applied to claim 1 above, in view of Guo ‘526 (US 2017/0200526).
Regarding claim 6, modified electron transport layer as in claim 1 above.
Guo et al. does not teach the metal oxide layer of zinc oxide (ZnO) having a thickness of 10 to 60 nm.
Guo’526 teaches using an ZnO electron transport layer having a thickness of 40 nm will further increase the transmittance ([0169]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the metal oxide (e.g. zinc oxide) of the electron transport layer of Guo et al. by having the thickness of the metal oxide (of zinc oxide) to be 40 nm to increase the transmittance as taught by Guo ‘526.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. as applied to claim 1 above, in view of Yamada et al. (US 2011/0111215)

Sun et al. does not teach the metal oxide layer (ITO) has a thickness of 10 to 60 nm.
Yamada et al. teaches ITO having a thickness preferably within a range from 20 nm to 60 nm and more preferably from 30 nm to 50 nm in order to enable the advantage of ITO in terms of the cost or the like ([0023]). 20-60 nm and 30-50nm are right within the claimed range of 10 nm to 60 nm.
It would have been obvious to one skilled in the art at the time the invention was made to modify the metal oxide (ITO) of Sun et al. by having the thickness of the metal oxide preferably within a range of 20nm to 60 nm and more preferably from 30 nm to 50 nm to enable the advantage of the metal oxide (e.g. ITO) in terms of the cost or the like as taught by Yamada et al.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. as applied to claim 1 above, in view of Guo et al. or Sun et al.
Choi et al. discloses a modified electron transport layer as in claim 1 above.
Choi et al. does not disclose the thickness of the zwitterion layer to be 0.5 to 10 nm.
Guo et al. teaches the optimized thickness of the zwitterion (or S1 thickness) for the best device performance is approximately 2nm (see the last paragraph of the second column of page 19). 
Sun et al. also teach a zwitterion layer having an optimal thickness of 1.5nm for the best device performance (see table 2).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the metal oxide of Choi et al. to have an optimal thickness of about 2nm or 1.5 nm for the best device performance as taught by Guo et al. or Sun et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726